Case 1:17-cv-01597-CKK Document 201 Filed 03/26/19 Page 1of1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 18-5257 September Term, 2018
1:17-cv-01597-CKK
Filed On: March 26, 2019 [1779587]

Jane Doe 2, et al.,
Appellees
V.

Patrick M. Shanahan, in his official capacity
as Acting Secretary of Defense, et al.,

Appellants

MANDATE
In accordance with the order of March 26, 2019, and pursuant to Federal Rule of
Appellate Procedure 41, this constitutes the formal mandate of this court.
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Michael C. McGrail
Deputy Clerk

Link to the order filed March 26, 2019
